Holmes, J.,
dissenting. The majority, in its syllabus law, sets forth valid standards to be followed by the trial court in ruling upon a motion by a defendant for a directed verdict in a libel action brought by a public official. However, the syllabus law fails to set forth other established law to be applied by this court in the review of appellate court determinations of libel matters. The body of the opinion, however, correctly points out that appellate judges must exercise independent judgment and determine whether the record establishes actual malice with convincing clarity, and that this independent review assigns to the appellate judge a responsibility that cannot be delegated to the trier of the fact, citing Bose Corp. v. Consumers Union of U.S., Inc. (1984), 466 U.S. 485. This the court of appeals *98did after a thorough review of the record and, applying the appropriate test, found that the trial court had improperly granted defendants’ motion for directed verdict. This court should not reverse that court unless its judgment is contrary to law.
Concerning the applicable law, I agree with the majority that the mere failure to investigate the truth or falsity of a statement prior to its publication may not be sufficient to demonstrate actual malice with convincing clarity. I also agree that simple negligence or the failure to act in a reasonably prudent manner should not be the standard of conduct to prove actual malice. It should be noted as to this point that I dissented from the opinion of this court in Embers Supper Club, Inc. v. Scripps-Howard Broadcasting Co. (1984), 9 Ohio St. 3d 22, 9 OBR 115, 457 N.E. 2d 1164. The standard that should be applied in determining actual malice is whether the totality of the circumstances demonstrates with convincing clarity that the false statements were published with prior knowledge of their falsity, or with serious doubts as to their truth, or with a-reckless disregard as to their truthfulness.
As to the facts to which the law must be applied here, Kleinschmidt, in testifying as to why he proceeded to publish an agreed false statement of fact, stated that he did so because he was “confused” and that he “had too many people say too many different things” about the circumstance of the plaintiff holding the check, so he gave both expressions “equal ink.” The facts show that he had actually placed the libelous material on the front page as news and in a letter to the editor, while relegating the negating comments to the editor’s gossip column — hardly “equal ink.” These facts present significant evidence in support of a reckless disregard as to the truthfulness of the complained-of published material.
The court of appeals correctly found that the trial court had incorrectly compared the facts of this case with those in Dupler v. Mansfield Journal (1980), 64 Ohio St. 2d 116, 18 O.O. 3d 354, 413 N.E. 2d 1187, wherein the court had appropriately found that an editor’s incorrect interpretation of the statute, and statements of a public official’s violation of the law could not present a jury issue of malice with convincing clarity. The court of appeals found here that the state of the evidence in regard to Kleinschmidt’s knowledge of the falsity of the material concerning Grau, or his reckless disregard of its falsity, is not comparable to the undemonstrated malice in Dupler. I agree.
Counsel for Grau elicited evidence to show that Kleinschmidt printed the letter from Bowler and amplified its implications concerning Grau without verifying them with the plaintiff; that Grau informed Kleinschmidt of his error and received Kleinschmidt’s assurance that it would be rectified; that, while acknowledging his misstatement of fact in a page two gossip column, Kleinschmidt reprinted the same allegations concerning Grau’s purported improper acts on page one and in a letter to the editor.
*99A reasonable jury could rationally conclude from the retraction itself that Kleinschmidt either knew that the charges were false or “entertained serious doubts as to the truth of his publication.” St. Amant v. Thompson (1968), 390 U.S. 727, 731. On these facts, a jury could find more than just “a rather shoddy practice” of journalism; a jury could reasonably find actual malice with convincing clarity. The majority, under the facts presented to us here, permits a standard of reporting which is not merely “shoddy,” but one that under the guise of freedom of the press would protect those who act without any concern for the resultant effect of their false publications. This policy is neither needed nor would it be condoned by the public or the journalism profession. The trial court improperly granted defendants’ motion for directed verdict.
Accordingly, I would affirm the judgment of the court of appeals.
Patton, J., concurs in the foregoing dissenting opinion.